Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 03, 2015

The Court of Appeals hereby passes the following order:

A15A2143. SANDERS v. SUNTRUST MORTGAGE, INC.

      Upon consideration, the APPELLANT’S MOTION TO WITHDRAW
APPEAL is hereby GRANTED.


      In the appellant’s motion, she requested that this Court “waive any costs
associated due to his [sic] indigent status.” Under our rules, “Appellant and
appellant's counsel are liable for costs when the case is docketed.” Court of Appeals
Rule 5. This case was docketed on July 15, 2015. No payment has been received, and
the record does not contain a sufficient affidavit of indigency, as would excuse
payment. Court of Appeals Rules 2 (a), 5. Accordingly this request is DENIED.


      According to Sanders’ notice of appeal, she appealed from a judgment entered
on May 22, 2015. The only such judgment in the record was entered against her
counsel of record Grady A. Roberts, III, and Roberts Law, LLC, jointly and severally,
pursuant to this Court’s May 15, 2015 order, as a penalty for the filing a frivolous
application, Case No. A15D0379; judgment was not entered against Sanders. To the
extent Roberts and Roberts Law, LLC, sought to appeal the May 22, 2015 judgment
against them, such appeal is hereby DISMISSED for failure to pay costs or file a
sufficient affidavit of indigency, as required.
Court of Appeals of the State of Georgia
                                     09/03/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.